DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, 10, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasser et al. DE 10 2020 101051 (“Strasser”) in view of Saito et al. U.S. 2020/0406855 (“Saito”).  Strasser discloses a seat airbag apparatus (5, 6) for a vehicle (abstract), the seat airbag apparatus comprising: 
a side cushion (7) configured to be deployed so as to protrude forward from a seatback (2); 
a front cushion (9) configured to be deployed so as to protrude from the side cushion to a front of an occupant (fig. 1); 
an upper-side surface tether (22, 14) configured to: 
connect the side cushion to an upper end of the seatback (fig. 1), spread in a shape of a plane (19) when the side cushion is deployed (fig. 3), and limit deployment of the side cushion; and 
an upper-front surface tether (22, 17) configured to: connect the front cushion to the upper end of the seatback and limit deployment of the front cushion.  Strasser does not directly disclose the upper-front surface tether configured to spread in a shape of a plane when the side cushion is deployed.  Saito teaches a tether configured to spread in a shape of a plane when a cushion is deployed (Fig. 5(c)).  One of ordinary skill in the art at the time the invention was filed would find modifying Strasser such that it comprised the tether configured to spread in a shape of a plane in view of the teachings of Saito obvious so as to provide alternative tensile cloth variations applicable (paragraph [0044]) that can be held across a wide surface area, even if it is only one tensile cloth, improving the reliability and restraining ability of the airbag [0078].
In reference to claims 7, 8, and 10, Strasser in view of Saito further discloses wherein the upper-side surface tether and the upper-front surface tether are configured to be deployed over shoulders of the occupant so as to avoid injury to a neck of the occupant (fig. 1);
[[claim 8]] wherein the upper-side surface tether is formed so as to be deployed in a shape of a triangle (19, fig. 3), and wherein any one vertex of the upper-side surface tether is fixedly engaged with the upper end of the seatback (fig. 3), and one edge of the upper-side surface tether is sewn to an upper end of an inner surface of the side cushion (fig. 3);
[[claim 10]] wherein the upper-side surface tether comprises two upper-side surface tethers (18, 19) disposed bilaterally symmetrically, and wherein vertices of the two upper-side surface tethers are fixedly engaged with the upper end of the seatback at different engagement points within an engagement region of a headrest (fig. 1).  Strasser does not disclose that the two upper-side surface tethers are crossed in an X-shape.  Saito teaches two upper-side surface tethers (614) crossed in an X-shape (fig. 8).  One of ordinary skill in the art at the time the invention was filed would find modifying Strasser such that it comprised the two upper-side surface tethers are crossed in an X-shape in view of the teaching of Saito so as to bias the expansion of the airbags with a tension to the side opposite of the direction of deployment (fig. 8), enclosing the passenger with intersecting tethers [0102].
In reference to claims 11 and 15, Strasser in view of Saito further discloses wherein the upper-side surface tether comprises two upper-side surface tethers disposed bilaterally symmetrically, and wherein vertices of the two upper-side surface tethers are fixedly engaged with the upper end of the seatback at engagement points laterally spaced apart from each other within an engagement region of a headrest (near 11) such that the two upper-side surface tethers are arranged in a V-shape (fig. 1);
[[claim 15]] wherein the upper- side surface tether comprises two upper-side surface tethers disposed bilaterally symmetrically (fig. 1), but does not disclose the two upper-side surface tethers connected to each other via a first connection tether.  Saito teaches two upper-side surface tethers (614) connected to each other via a first connection tether (812) so as to be restricted from spreading outwards when deployed.  One of ordinary skill in the art at the time the invention was filed would find modifying Strasser such that it comprised a first connection tether in view of the teachings of Saito obvious so as to bias the airbag during expansion and deployment towards the passenger P by pulling [0106]. 

Claim(s) 2, 3, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasser in view of Saito as applied to claim 1 above, and further in view of Dae et al. KR 10-2064842 (“Dae”).  Strasser as modified discloses a lower-side surface tether (22) configured to: spread in a shape of a plane (as modified by Saito, fig. 5(c)) when the side cushion is deployed, and limit deployment of the side cushion and inhibit the side cushion from lifting (fig. 1); and a lower-front surface tether (22) configured to: connect the front cushion spread in a shape of a plane (as modified by Saito, fig. 5(c)) when the front cushion is deployed and limit deployment of the front cushion and inhibit the front cushion from lifting.  Strasser in view of Saito does not disclose the lower-side surface and lower-front surface tethers connect the side cushion and front cushion, respectively, to a lower end portion of the seatback.  Dae teaches connecting a lower side surface tether (31 or 35) to a lower end portion of a seatback (fig. 1 or 15) and a lower-front-surface tether (31) to a lower end portion of the seatback (fig. 12 or 16).  One of ordinary skill in the art at the time the invention was filed would find modifying Strasser as modified such that it discloses the lower-side surface and lower-front surface tethers connected to the lower end of the seatback in view of the teachings of Dae obvious so as to pull the airbag towards the seatback, fully restraining the passenger (fig. 5, 7).
In reference to claims 3 and 6, Strasser in view of Saito and Dae further discloses the side cushion, the front cushion, the upper-side surface tether, the upper-front surface tether, the lower-side surface tether, and the lower-front surface tether is formed so as to be bilaterally symmetrical (fig. 1);
[[claim 6]] wherein the lower-front surface tether is configured to be deployed in a shape of a triangle (as modified by Saito, fig. 5(c)), and wherein any one vertex of the lower-front surface tether is fixedly engaged with a side portion of a lower end portion of the seatback (as modified by Dae, fig. 1), and one edge of the lower-front surface tether is sewn to a bottom surface of the front cushion (Dae, fig. 3, 12, and 16). One of ordinary skill in the art at the time the invention was filed would find modifying Strasser as modified such that it discloses the lower-side surface and lower-front surface tethers connected to the lower end of the seatback in view of the teachings of Dae obvious so as to pull the airbag towards the seatback, fully restraining the passenger (fig. 5, 7).
In reference to claim 12, Strasser in view of Saito and Dae further discloses the upper-front surface tether is configured to be deployed in a shape of a triangle (as modified by Saito, fig. 5(c)); and wherein any one vertex of the upper-front surface tether is fixedly engaged with the upper end of the seatback (Strasser, fig. 1), but does not disclose one edge of the upper-front surface tether is sewn to a top surface of the front cushion.  Dae teaches one edge of an upper-front surface tether (31) is sewn to a top surface of a front cushion (fig. 2 – 9, 12 – 17).  One of ordinary skill in the art at the time the invention was filed would find modifying Strasser as modified such that it comprised the connection of the upper-front surface tethers in view of the teachings of Dae obvious as an alternative connection location old and well known in the art with predictable results of supporting and maintaining the inflated and deployed shape of the airbag cushion (page 4, 14th paragraph).
In reference to claim 13, Strasser in view of Saito and Dae further discloses the upper-front surface tether comprises two upper-front surface tethers disposed bilaterally symmetrically (fig. 1), and wherein vertices of the two upper-front surface tethers are fixedly engaged with the upper end of the seatback at different engagement points out of an engagement region of a headrest (fig. 1).

Allowable Subject Matter
Claims 4, 5, 9, 14, and 16 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN BECK/Primary Examiner, Art Unit 3614